DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

                                                           	  Status of Claims

Claims 1-20 are pending. Claims 1-4, 6, 13-15, and 17-19 have been amended. Claims 1, 13, and 17 are independent.  This Office action is in response to the applicants’ arguments received on 08/09/2021.
Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
With respect to the claims:
Claims 1, 13, and 17 have been amended as follows: 
before “elastic energy function”, delete – the --, and add – a --;
after “first mobile sensor”, add – “in the set of mobile sensors” --;
Claims 2, 14, and 18 have been amended as follows:
After “second mobile sensor”, add – “in the set of mobile sensors” --;
Claims 3, 15, and 19 have been amended as follows:
Delete - the elastic coupling --, and add – the data point elastic coupling --;
After  “first mobile sensor”, add – in the set of mobile sensors --;
After “at least one other mobile sensor”, add – in the set of mobile sensors --;
Claim 6 has been amended as follows:
Delete – second configuration --, and add – third configuration --; 
Claim 12 has been amended as follows:
After  “first mobile sensor”, add – in the set of mobile sensors --;
Authorization for the Examiners Amendment
Authorization for this examiner’s amendment was given in a telephone interview with applicant representative Michael Powell on 08/11/2021.
Response to Arguments
With respect to applicant’s “Amendments and Remarks” filed on 08/09/2021, applicant’s remarks have been fully considered and are found persuasive. 
With respect to the claim rejections on Claims 1-20 under 35 U.S.C. § 112 (b), applicant’s “Amendments and Remarks” have been fully considered and are persuasive. The rejections under 35 U.S.C. § 112 (b) for Claims 1-20 have been withdrawn.
Allowable Subject Matter
With respect to Claims 1-20: Claim 1, 13, and 17 have been found to contain allowable subject matter. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter.
Reasons for Allowance
The allowable subject matter found in the Claims 1-20 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “determining an elastic map for the physical environment, wherein the elastic map comprises: a graph comprising a set of nodes and a set of edges, wherein each edge in the set of 
The closest prior art of reference is Sipko (US-10317216-B1). Sipko is also a wearable device that is configured with various sensing devices that cyclically monitor and collect data against the physical environment surrounding a user to help locate and track real-world objects. However, it does not specifically state "determining an elastic map for the physical environment, wherein the elastic map comprises: a graph comprising a set of nodes and a set of edges, wherein each edge in the set of edges connects two nodes in the set of nodes; and a set of configurable parameters that define an elastic coupling for each edge in the set of edges; determining an initial physical configuration of the set of nodes in the physical environment based on the elastic map; causing a set of mobile sensors to establish the initial physical configuration in the physical environment; simulating a mobile sensor elastic coupling between each mobile sensor in the set of mobile sensors based on the elastic energy function for each edge in the set of edges; collecting, from a first mobile sensor at a first location, an environmental data point associated with the physical environment; and adjusting a-the initial physical configuration of the set of mobile sensors based on the environmental data point to form a second configuration of the set of mobile sensors”.

Both of these references either independently or in combination fail to anticipate or teach “determining an elastic map for the physical environment, wherein the elastic map comprises: a graph comprising a set of nodes and a set of edges, wherein each edge in the set of edges connects two nodes in the set of nodes; and a set of configurable parameters that define an elastic coupling for each edge in the set of edges; determining an initial physical configuration of the set of nodes in the physical environment based on the elastic map; causing a set of mobile sensors to establish the initial physical configuration in the physical environment; simulating a mobile sensor elastic coupling between each mobile sensor in the set of mobile sensors based on the elastic energy function for each edge in the set of edges; collecting, from a first mobile sensor at a first location, an environmental data point associated with the physical environment; and adjusting a-the initial physical configuration of the set of mobile Claims 1-20 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.B./Examiner, Art Unit 3669  
/JESS WHITTINGTON/Examiner, Art Unit 3669